l
Case 18-24643-A.]C Doc 1 Filed 11/26/18 Page 1 of 24

Flll m this )nformatlt) l 10 identify your c 130

 

§ United States Bankmptcy Coun for the: l
Middre Dismu or Flon<la `

Case number (lfknown): Chapter you are filing under:

 

 

Chapter7
C.l chapter 11
El chapterrz
Cl Chapterra

 

Oflicial Form 121_

 

Voluntary Petition for lndividuals Filing for Bankruptcy

El check if this is an
amended filing

'\"\

 

The bankruptcy forms use yo
joint case-and in joint cases,

same person must be Debtor 1 in all of the fom\s.

Be as complete and accurate as possible. lf two married people are i|ing
information. |f more space is needed, attach a separate sheet to this form.

u and Debtor 1 to refer to a debtor filing alone. A married cou
these forms use you to ask for information from both debto . For example, if a form asks, “Do you own a@dr,"
the answer would be yes if either debtor owns a car. When information is needed about
Debtor 2 to distinguish between them. |n joint cases, one of the spouses must report i

 

fri/17
gai-

le may tile a bankruptcy case together-calle'aj§

  
 

spouses separately1 the form uses Debtor 1 a§_gl
ones Debtor1andtheotheras Debtor2.15;e
rid
~L`e

together, both a equally responsible for supplying correct ';;~§,
On the top of an additional pages, write your name and case r§&nber
r'J“,\

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(if known). Answer every question. \;,|.;;
ldontlly ¥oursolf /v
m l 4
About Debtor 1: About Debtor 2 (Spi>use only in a Joint Case)r‘<
1. Your full name
Write the name that is on your ET[KA
govemment-issued picture _ _
identilication (for example, F"`°`t "°"‘° F"s‘ name
your driver’s license or V
passporf). Middle name Middle name
Bn`ng your picture JONES
identification to your meeting L“t name '-as* name
with the trustee.
Sumx (Sr., Jr., ll, m) Surnx (sr., Jr., ll, lll)
~ 2. All other names you N/A
have used in the last 8 F~,,s, name mm name
years
|nclude your married or Middl€ name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
s. Only the last 4 digits of
yourSocialSe¢:urity m °”“_9__1.7_.6__ XXX "XX"_____._______
number or federal oR oR
lndividual Taxpayer
ldenuncarionnumber 9>°< - XX -________ 9><>< - X>< -_______.___
(|TlN)
Of'licial Form 101 Voluntary Petjtion for individuals Filing for Bankruptcy page 1

 

 

 

Case 18-24643-A.]C Doc 1 Filed 11/26/18 Page 2 of 24

 

 

 

Debtor 1 ET|KA V JONES Case number (lrmwn)
nra mm man ram m m
About Debtor 1:

1 4. Any business names
and Employer
ldentification Numbers
(EIN) you have used in
the last 8 years

include trade names and
doing business as names

m l have not used any business names or Ele.

 

About Debtor 2 (Spo1\lse Only in a Joint Case):
1

a | have not used any business names or Ele.

 

Business name

Business name

 

 

 

 

 

 

lf your mailing address is difierent from the one
above, till it in here. Note that the court will send
any notices to you at this mailing address.

 

 

 

 

 

 

 

 

Business name Business name
'ETN` '_ _ _______ 'Er_N ”" _ _ "`_ "` "` ___
EN _` _ _______ EN "` __ _ “*_ "` `_` '__"
5. Where you live lf Debtor 2 lives at a different address:
6600 NW 29 AVENUE
Number Street Number Street
MlAM| FL 33147
City State ZlP Code City State ZlP Code
MlAMl-DADE
County County

lf Debtor 2’s mailing address is different from
yours, till it in here.` Note that the court will send
any notices to this mailing address

 

 

 

 

this district to me for

 

w over the last 180 days before ming this pemion,

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZlP Code City 1 State ZlP Code
6. Why you are choosing Check one: Check one:

C] over the last 1aq` days before riring this petition,

 

 

 

 

 

 

bankruptcy l have lived in this district longer than in any | have lived in this district longer than in any
other district other district `
Cl l have another reason. Explain. n l have another reason. Explain.
(See 28 U.S.C. § 1408.) (See 28 U.S,C. § 1408.)
Official Form 101 Voluntary Petition for individuals Fi|ing for Bankruptcy page 2

 

 

 

De

To|i the Court About Your Bankruptcy Case

7.

10.

11.

CaSe 18-24643-A.]C DOC 1 Filed 11/26/18 Pag€ 3 Oic 24

wm ET|KA V

FlratN¢ne MidlieNlr\e

JONES Case 'rumber (irkrmn) i
LmName `
l

 

The chapter of the
Bankruptcy Code you
are choosing to his
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Ofiicial Form 101

Check one. (For a brief description of each, see Notioe Required by 1 1 U.S.C. § 342(b) for Individuals Filing
for Bankmptcy (Fonn 2010)). Also, go to the top of page 1 and check the appropriate box.

ill Chapter 7

Cl Chapter 11
U Chapter 12
El Chapter 13

, t

Cl l will pay the entire fee when l file my petition. F'lease check with the clerk’s office in your
local court for more details about how you may pay. Typica|ly, if you ate paying the fee
yourself, you may pay with cesh, cashiers check, ar money order. lf your attorney is
submitting your payment on your behalf, your attorney may pay with alcredit card or check
with a pre-printed address. 3

C] l need to pay the fee in installments |f you choose this option, sign and attach the
Application for individuals to Pay The Filing Fee in installments (thcial Form 103A).

 

m l request that my fee be waived (You may reque t this option only if you are filing for Chapter 7.
By |aw, a judge may, but is not required to, waive our fee, and may di) so only if your income is
less than 150% of the official poverty line that app ies to your family size and you are unable to
pay the fee in installments). lf you choose this opti n, you must till outjthe Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and tile it with your petition.

 

 

 

 

 

m No
cl Yes. District When Case number
MM l DD l YYYY
District When Case number
MM / DD /YYY¥
District When Case number
MM / DD / YYYY
m No
m Yes. Debtor Relationship to you
District When Case number, if known
MM / DD /YY¥Y 1
Debtor Reiationsiiip to you
District When Case number, if known
MM / DD / YYYY

m No. Go to line 12.
a Yes. Has your landlord obtained an eviction judgment against you?
n No. Go to line 12.

Cl Yes. Fi|l out lnitial Staternent About an Evicticn Judgment Against Yiou (Fonn 101 A) and file it as
part of this bankruptcy petition. l

Voluntary Petition for individuals Filing for Bankruptcy l page 3

 

_ , . ..,m"-.`.m, .r-......~m“.xwv,»mmwmmn

 

 

De

mkoport About Any Businosees ¥ou own as a Sole Propriotor

Case 18-24643-A.]C DOC 1 Filed 11/26/18 Page 4 of 24

wm ETri<A v

JONES

Case number (irroi¢mi)

 

Frrdthna MddieNcna

Ladthme

 

12. Are you a sole proprietor

13.

of any full- or part-time
businees?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

|f you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor’?

For a definition of small

business debtor, see
11 U.S.C. § 101(51D).

m No. Go to Part 4.

n Ves. Name and location of business

 

 

Name of business, if any

 

Number Street

 

 

Cify

Sfafe ZlP Code

Check the appropriate box to describe your business.'
0 Health Care Business (as defined in 11 U.S.C. 15 101(27A))
Cl Single Asset Real Estate (as defined in 11 U.S. 3. § 101(51B))

Ei stockbroker (as defined in 11 u.s.c. § 101(53A))

Ci Commodity Broker (as defined in 11 U.S.C. § 1 31(6))

a None of the above

,,_`, s,,,, …, ,…. , ….,…,, n ._,,,, ,,

If you are filing under Chapter 1 1, the court must know whether you are a small business debtor so that it
can set appropn'ate deadlines if you indicate that you are a small business debtorl, you must attach your
most recent balance sheet, statement of operations. cash-how statement and federal income tax return or if
any of these documents do not exist, follow the procedure ir 11 U.S.C. § 1116(1)(8).

m No. l am not filing under Chapter 11.

n No. l am filing under Chapter 11, but l am NOT a small business debtor according to the definition in

the Bankruptcy Code.

cl Yes. l am filing under Chapter 11 and l am a small business debtor according to the definition in the

Bankruptcy Code.

m Report if ¥ou own or Have Any I-lazardous Property or Any Proporty 'il'hat Noods lmmodiato Attontion

 

14 Do you own or have any

property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?

For example, do you own
perishable goods, or livestock
that must be fed, cr a building
that needs urgent repairs?

Oli'tcial Form 101

m No
Ei Yes. what is the hazard?

|f immediate attention is neededl why is it needec;?

Where is the property?

 

 

 

 

 

 

 

$taw Z|F Code

Vo|untary Petition for individuals Filing for Bankruptcy page 4

 

 

..s.... M._.~.t.,..... ..,»M~\,,...,~am.MMmam¢~m.-Wrto~r

Case 18-24643-A.]C DOC 1 Filed 11/26/18 Page 5 of 24
Debtor 1 ET|KA V JONES Case number indem
Filiwa MiMieN¢r\e LadName

 

 

M Explain Your Ef|orts to Receive a Brlefing About Cr\_dlt Counsoling

 

 

15_ Te" the court whether Ab°llf pebim 11 About Debtor 2 (Spouse Only in a Jolnt Case):
you have received a
briefing about credit You must check one.' You must check one;
counseling.

n l received a briefing from an approved credit cl l received a briefing from an approved credit

 

 

The law requires that you
receive a briefing about credit
counseling before you file for
banknrptcy. You must
truthfully check one of the
following choices. lf you
cannot do so, you are not
eligible to tile.

lf you tile anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Oliicia| Form 101

counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if 'any, that you developed with the agency.

C] l received a briefing from an approved credit
counseling agency within the 180 days before l
iled this bankruptcy petition, but l do not have a
certificate of completion.

Wrthin 14 days after you file this bankruptcy petition,
you MUST file a copy of the certihcate and payment
plan, if any.

El l certify that l asked rcr credit counseling
services from an approved agency, but was
unable to obtain those services during l:he 7
days after l made my request and exigent
circumstances merit a 30-day temporary waiver
of the requirement

To ask for a 30-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
banknlptcy, and vmat exigent circumstances
required you to file this case.

Your case may be dismissed `rf the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
stil receive a briefing within 30 days after you fi|e.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

g l am not required to receive a briefing about
credit counseling because oft

n lncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Ci oicability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after l

reasonably tried to do so.

13 Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voiuntary Petition for individuals Filing for Bankruptcy

 

counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion

Attach a copy of ` certificate and the payment
plan, if any, that `ou developed with the agency.

El l received a briefing from an approved credit

counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion

Wrthin 14 days a1ter you file this banknrptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

n l certify that l asked for credit counseling

services from ah approved agency, but was
unable tro obtal those services during the 7
days afterl ma `e my request and exigent
circumstances merit a 30-day temporary waiver
of the requirement

l

To ask for a 130-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unableto obtain it before you nled for
bankruptcy, and irlrhat exigent circumstances
required you to er this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

|f the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you nle.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. lf you do not do so, your case
may be dismissed

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

a l am not required to receive a briefing about

credit counseiihg because of:

n incapacity. 1 l have a mental illness or a mental
deficiency that makes me
1 incapable of realizing or making
rational decisions about inances.

n Disabiiity. 1 My physical disability causes me
j to be unable to participate in a
briefing in person, by phone, or
` through the intemet, even after l

* reasonably tried to do so.

0 Active duty1 | am currently on active military
1 duty in a military combat zone.
l

if you believe y¢u are not required to receive a
briefing about ctedit counseling, you must file a
motion for waiv1r of credit counseling with the court

1

1

1 page 5
1
1
1
1
1

 

1
Case 18-24643-A.]C DOC 1 Filed 11/26/18 Page 6 of 24

Debtor1 EnKA V JONES Case number (liinown)

1

1

1

1

1

Flrst thus Middla Nsne La¢ Name 1
1

1

1

1

mower These Questlons for Repertlng Purposes 1

16a. Are your debts primarily consumer debts? Co sumer debts are defined in 11 U.S.C. § 101(8)
as “incuned by an individual primarily for a personal, fa ily, or household purpose.”

n No. Go to line 16b.
m Yes. Go to line 17.

16b. Are your debts primarily business debts? Busl` ss debts are debts that you incurred to obtain
money for a business or investment or through the ope tion of the business dr investment

m No. Go to line 16c.
n Yes. Go to line 17.

`_ …_.._»,.MM..“~W~.MMMMMw-~Mnm

 

 

fs. What kind of debts do
you have?

16c. State the type of debts you owe that are not consumer debts or business debts

 

 

11. Are you filing under
Chapter 7?

D° you estimate that after m Yes. l am filing under Chapter 7. Do you estimate that eller any exempt property is excluded and

13 No. l am not filing under Chapter 7. Go to line 18.

 

 

 

any exempt property is administrative expenses are paid that funds will be vailable to distribute to unsecured creditors?
excluded and m No
administrative expenses
are paid that funds will be 13 YeS
available for distn`bution
to unsecured creditors?
1a. How many creditors do m 149 Cl 1,oocs,ooo [J 25,001~50,000
you estimate that you lIl 50-99 El 5,001-10,000 EJ 50,001-100,000
°"'e? L'l weiss El 10.001-25,000 Cl More than 100,000
ill 200-999
ls. How much do you El scsso,ooo El sl,ooo,ooi~$io mil 'on El ssoo,ooo,oof-sl billion

estimate your assets to
be worth?

El sso,ooisioo,ooo
in $100,001-$500.000
ill ssoo,ooisi million

20. How much do you Cl $0-$50,000

Cl $10,000,001-$50 illion
El sso,ooo,ooi-$ioo illion
E] sioo,ooo,ooi-sso million

El $1,000,001-$10 rni ion

El $f,ooo,ooo,oof-$io billion
El sio,ooo,ooo,ooisso billion
l] iuore than $50 billion

Cl $500,000,001-$1 billion

 

 

 

  

 

 

 

estimate your liabilities ill $50,001-$100,000 Cl $10,000,001-$50 lllion El $1,000,000,001-$10 billion
t° b°? cl $100,001~$500,000 n $50,000,001-$100 illion 13 $10,000,000,001-$50 billion
0 $500,001-$1 million cl $100,000,001~$50€ million 13 More than $50 billion
mar »-\»w
l have examined this petition, and l declare under penalty o perjury that the information provided is true and
For you owed 1
|f l have chosen to file under Chapter 7, l am aware that l r:ay proceed, if eligible,1 under Chapter 7, 11,12, or 13
of title 11, United States Code. l understand the relief avail ble under each chapter, and l choose to proceed
under Chapter 7.
lf no attorney represents me and l did not pay or agree to p y someone who is net an attorney to help me fill out
this document, l have obtained and read the notice requiij by 11 U.S.C. § 342(b1_
l request relief in accordance with the chapter of title 11, U ifed States Code, specified in this petition,
l understand making a fal tatement, concealing property, or obtaining money r property by fraud in connection
with a bankruptcy case ca result in fines up to $250,000, or imprisonment for up 0 20 years, or both.
18 U.S.C. § 152,1341, 15 ,and 3571.
` l

X<r`ii. N X

vw_ 4 1 1

Signature of Debtor 1\‘/ 0 Signature of Debtor 2

Executed on 11/8/18 Executed on _

MM /DD /YYY¥ MM/ DD /Y¥YY
Official Forrn 101

 

Voluntary Pef:'tion for individuals Filing for Bankruptcy page 6

 

 

 

 

 

Case 18-24643-A.]C DOC 1 Filed 11/26/18 Page 7 of §4

mm ET"<A v

FirstN-r\e Mid‘|leNlne

For your attomey, if you are
represented by one

lf you are not represented

by an attomey, you do not
need to file this page.

Oflicial Form 101

JoNEs ease

uleer

l

l
l
l
number (rmown) l
l
l

h.

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility

to proceed under Chapter 7, 11, 12, or 13 of title 11, United

ates Code, and havel explained the relief

available under each chapter for which the person is eligible. l also certify that l haire delivered to the debtor(s)

the notice required by 11 U.S.C. § 342(b) and, in a case in
knowledge after an inquiry that the information in the sched

 

ich § 707(b)(4)(D) applies, certify that l have no
s filed with the petition is incorrect.

 

 

 

 

 

 

 

x Date
Signature of Attomey for Debtor MM / DD / YY¥Y
Printed name
Fin'n name
Number Street
City State ZlP dee
Contact phone Email address
Bar number State
~ s - - am ~.,

   

Voluntary Petition for lndividuals Filing for Bankruptcy page 7

 

 

 

§
§
2
§
r
l
§
x
§
l
l
l
§
§

 

 

 

Case 18-24643-A.]C DOC 1 Filed 11/26/ 8 Pag€ 8 Olc §4

oewa Errr<A v

JONES

 

HrstNam MiddleNm

For you if you are filing this
bankruptcy without an
attorney

lf you are represented by
an attomey, you do not
need to file this page.

Ofiicial Form 101

LA§Name

Case umber (l mr

 

l

The law allows you, as an individual, to represent y urself in bankruptcy court, but you

should understand that many people find it e

mely difficult to represent

themselves succeesfully. Because bankruptcy as long-term financial and legal

consequences, you are strongly urged to hire

To be successful, you must correctly tile and handle

a qualified attorneyi

y ur bankruptcy case.:The rules are very

technicall and a mistake or inaction may affect your ri hts. For example, your case may be
dismissed because you did not tile a required docume t, pay a fee on timer attend a meeting or

hearing, or cooperate with the court, case trustee, U

. .trustee, bankruptcyl administrator, or audit

firm if your case is selected for audit. lf that happens, ou could lose your right to file another
case, or you may lose protections, including the bene t of the automatic stay.

You must list all your property and debts in the sched les that you are required to tile with the
court. Even if you plan to pay a particular debt outsid of your bankruptcy, you must list that debt
in your schedules lf you do not list a debt, the debt m y not be dischargedl. lf you do not list

property or properly claim it as exempt, you may not
also deny you a discharge of all your debts if you do

able to keep the property The judge can
mething dishonest in your bankruptcy

 

case, such as destroying or hiding property, falsifying records, or lying. lndividual bankruptcy
cases are randomly audited to determine if debtors h ve been accurate, truthful, and complete

Bankruptcy fraud is a serious crime; you could

 

fined and imprisoned.

 

|f you decide to tile without an attomey. the court expects you to follow thet rules as if you had
hired an attomey. The court will not treat you differen because you are filing for yourself. To be
successful, you must be familiar with the United Sta Bankruptcy Codel the Federal Rules of
Bankruptcy Procedure, and the local rules of the cou in which your case is tiled. You must also

be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious a ion with long-term financial and legal

consequences?

n No
m Yes

Are you aware that bankruptcy fraud is a serious cri e and that if your bankruptcy forms are
inaccurate or incomplete, you could be ined or impri oned?

Cl No
q Yes

Did you pay or agree to pay someone who is not an ttorney to help you fill out your bankruptcy forms?

mNo

Cl Yes_ Name of Person EVE FlNANC|AL CONS LTANT

Attach Bankruptcy Petib'on Preparefs Notice,

aratr'on, and Signature (Official Form 119).

By signing here, l acknowledge hat l understand th risks involved in filing without an attorneys l

have read and understood this
attorney may cause me to lose

tice, and l am awa
rights or property

    

that filing a bankruptcy case without an
if l do not properly handle the case.

 

 

 

x H fha ) tv X
Signature of Debtor 1 VU Signature of Debtor 2
m 11/3/18 Date ;
MM/DD /YYYY iMI DD/YY¥Y
Contact phone 786°497'7049 Contact phone
Cell phone 786'660'6761 Cell phone

 

Emai,add,.,._.,s evetinancialconsultantcapital@g_rl

 

Voluntary Petition for individuals Filing for BInkruptcy

 

Email address

 

' §

 

page 8

 

 

 

Case 18-24643-A.]C DOC 1 Filed 11/26/18 Page 9 of §4

Fil| iii this information *0 identify your case and this filing

M, ETiKA

 

F'l’s! Nlme

Debtor 2

 

(Spouse, ifiiiing) rim Name

United Siaf% Bankrupr COul’f for lhe! Souihem Distr'ict of Florida

Case number

 

 

 

 

 

 

 

 

Official Form 106A/B

 

Schedule AIB: Properl:y

in each category, separately list and describe items. List an asset only once. if an asset
category where you think lt fits best. Be as complete and accurate as possibie. if two mar
responsible for supplying correct information. if more space is needed, awch a separate s
write your name and case number (if known). Answer every question.

Part 1:

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

[J No. co io Pari 2.
m Yes. Where is the property?

M_ 6600 Nw 2ng AvENuE

 

Street address if availab|e, or other description

 

 

 

MlAM| FL 33147
City State ZlP Code
MlAMl-DADE

County

if you own or have more than one, list here:

1.2. -
Sireet address. if availab|e, or other description

 

 

City Siate ZlP Code

 

County

Ofiicial Form 106A/B

What is the property? Check all that app

m Sing|e-family home

CI Dupiex or muiii-unii boarding
n Condominium or cooperative
a Manufactured or mobile horne
Cl Land

cl investment property

cl Timeshare

n Other

'V‘ Donot

Ei check innis is an
amended iiling

12/15

in more than one category, list the asset in the
people are filing together, both are equally
eet to this form. Oni the top of any additional pages,

Descrlbe Each Residence, Buildlng, Land, or Gther Real Estate You mayo or Have an lnterest ln

secumd claims or exemptions Put
the amoun of any secured claims on Schedule D:
Creditors Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ 150,000.00 $ 150,000.00

 

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

Who has an interest in the property?

m Debtor 1 only

Ci Debtor 2 oniy

EJ Debtor 1 and Debtor 2 only

n At least one of the debtors and ano

Cther information you wish to add a
property identification number:

Check one.

FEE SIMPLE

 

cl Check if this is community property
(see instrudions)

ut this item, such as local

 

What is the property? Check all that appii
n Single-family home

C] Dupiox or muii'»unii bonding
a Condominium or cooperative
n Manufactured or mobile home
n Land

a investment property

n Timeshare

cl Other

y.

i
Do not uct secqu claims or exemptions Put
the amou ofany secured claims on Schedule D:
Creditois Have Claims Secured by Property.

Current ilalue of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

the enti , or a life estate), if known.

 

Who has an interest in the property? check one.

a Debtori only
n Debtor 2 only
E] Debtor 1 and Debtor 2 oniy
n At least one of the debtors and anoihen

interest Fsuch as fee simple, tenancy by

 

Cl cheek innis is community property
(see instructions)

i
other information you wish to add about this item, such as local

property identification number:

 

Schedule AIB: Property

page 1

 

 

 

 

 

 

Case 18-24643-A.]C DOC 1 Filed 11/26/1

ET|KA V

FhRName MHdeName

Debtor1
La!lName

1.3.

 

Street address, il availabie. or other description

 

 

City Siate ZlP Code

 

County

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached ior Part 1. Write that number here. ................................................

Part 2: Descrlbe ¥our Vehlcles

What is the property? Check all that apply.
cl Single~family home

El Duplex or muitl-unit building
m Condominium or cooperative
n Manufactured or mobile home
Ci Land

n investment property

l:l Umeshare

Cl Other

 

Who has an interest in the property? Check one.

C] Debtor1 only
n Debtor 2 only
n Debtor1 and Debtor 2 only
C] At least one of the debtors and another

Page 10 of 24
JONES Case umberlirknown)

Do not deduct secured claims or exemptions Put
ttlearnountofanysecuredclaimson ScheduieD:
Credtors Who Have Claims Secured by Property

 

Current value of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

0 Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

............... ..........

 

 

$ 150,000.00

 

 

 

Do you own, iease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles

you own that someone else drives. if you lease a vehic|e, also report it on Schedule G. Executory

3. Cars, vans, trucks, tractors, sport utilly vehicles, motorcycles

m No
U Yes

3_1. Make:
Model:
Year:
Approximate mileage:

Other infonnaition:

 

 

 

if you own or have more than one, describe here:

3_2_ Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

l
l
l

 

Offlcia| Form 106AlB

Who has an interest in the property? Check one.

Cl Debtor 1 only
El Debtor 2 only
cl Debtor 1 and Debtor 2 only
n At least one of the debtors and another

C\ Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

n Debtor1 only
n Debtor 2 only
n Debtor 1 and Debtor 2 only
n At ieast`one of the debtors and anoihen

n Check if this is community property (see
instructions)

Schedule AIB: Property

 

Contracts and Unexpined Leases.

Donot ;uctsecuredclaimsorexemptions Put

ttieamou ofanysecuredciaimson$cheduleD:

Cred'torsWhoHeve Claims SecuredbyProperty.
l

Current value of the Current value of the
entire property? portion you own?

69
€H

i

Do not d secured claims or exemptions Put
thearnou tofanysecuredclaimson ScheduleD.
Cledtors Have Claims Secured by Property

Current|§aiue of the Current value of the
entire p openy? portion you own?

page 2

 

 

 

`¥
l
.
§
§

 

 

Case 18-24643-A.]C DOC 1 Filed 11/26/1

 

Debtor1 ETIKA V JONES Case timber (ifknown)
Fiat||an\e \Ikkle ltanne Laeiltanne
3 3 Make: Who has an interest in the property? Check one,
Model: Cl Debtor 1 only
a Debtor 2 only
Year:

Approximate mileage:
Other infonnation:

 

 

 

 

3.4, Make:
Model:
Year.
Approximate mileage:

Other infonnation:

 

 

 

E] Debtor 1 and Debtor 2 only
a At least one of the debtors and another

Cl Check if this is community property (see
instnictions)

Who has an interest irl the property? Check one.

El Debtor1 only
El Debtor 2 only
Cl Debtor 1 and Debtor 2 only
n At least one of the debtors and another

El check ir this is community property (see
instructions)

Page 11 oil24

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Cred'tors Who Have Claims Secured by Property

 

Current value of the Current value of the
entire property? portion you own?

l
Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Credifors Have Claims Secumd by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, T:d accessories

Examples: Boats, treilers, motors, personal watercralt, fishing vessels, snowmobiles, motorcyc

m No
n Yes

4.1. Make:
Model:

Year:

Other infonnation:

 

 

 

 

|f you own or have more than one, list here:

4_2_ Make:
Model:

Year:

 

 

Other infonnation:

 

 

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including
you have attached for Part 2. Write that number here .................................................................

Ofl'lcial Foml 106A/B

Who has an interest in the property? check one.
Cl Debtor1 only
cl Debtor 2 only
Cl Debtor 1 and Debtor 2 only
EJ At least one of the debtors and another

L:l Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

accessories

Do not deduct secured claims or exemptions Put
ttle amount of any secured claims on Scheduie D:
Crediiors Who Have Claims Secured by property,

Current value of the Current value of the

 

 

entire property? portion you own?
$ $

i
Do riot uct secured claims or exemptions Put

 

theamou totanysecured claimson ScheduIeD:
a Debtor 1 °n‘y Creditors Have Claims Secured by Property
Cloebtorzonly c w anne c of
a Debtor1 and Debtor 2 only umnt a ue umnt value the

entire rp ? rtion ou own?
cl At least orie of the debtors and another p § party po y
n Check if this is community pro $ § $
P¢l'ly (See
instructions)
any entries for pages

Scheduie NB: Property

 

................... 4...........,...

page 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 18-24643-A.]C DOC 1 Filed 11/26/1 Page 12 0f124
Debtor1 ET\KA V JONES Case mber (lfknownl :
F'ld Name Midde Name best Name
moescrlbe Your Personal and Househo|d ltems
Do you own or have any legal or equiqu interest in any of the following items? gordon ;::|u::'f‘;he
y . Do not deduct secured claims
,,`, or exemptions
6. Household goods and furnishings
Examples: Major appliances, fumiture, linens, china, kitchenware
m No _....,.,, . M_, , ,_,. _, ,._,.. . _ ,,..`.,~.,,,__/,..,,,,,._, ,._, .,..,,,, ,. .. .'.-,,.. ,,,,, ,,, ,_. ._ _,:
m Y€S- Describe --------- MAJOR APPL|ANCES, FURN|TURE, KlTCHENWARE $ 8.000-00
` 7. Electronics
‘, Examples: Televisiorls and radios; audio, video, stereo, and digital equipment; computers, plir;t§rs, scanners; music
§ collections; electronic devices including cell phones, cameras, media players, gam
n No 1 1
E Yes. Describe .......... TELEV|S|ON s 1,000_00
§ e. colloctiblos or valuo
Examples: Antiques and tigurines; paintings, prints, or other artwork; books, pictures, or other 3d objects;
stamp, cdin, or baseball card collections; other collections, memorabilia, collectible
m No .
m Yes. Describe .......... ` j $
9. Equipment for sports and hobbies `
Examples: Sports, photographic exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes§
and kaya Ks; carpentry tools; musical instruments l
m No ;. v
El Yes. Deson'be .......... § $
10.Fiream1s ,
Examples: Pistols, ri'Fles, shotguns, ammunition, and related equipment
m No y 1
n Yes. Describe .......... j 1 $
11.Clothes
Examples: Evelyday clothes, furs, leather coats, designer wear, shoes, accessories
o No 4 i
E Yes. Describe .......... ~ CLQTHES AND SHOES ’ $ 2,000.00
12.Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heidoom jewelry, watches. gems, j
gold, silver
m No _ y
cl Yes. Describe ........... ` 5 $
13. Non-fann animals
Examples: Dogs, cats, birds, horses
m No _
El Yes. Describe ........... s
14. Any other personal and household items you did not already list, including any health aids you did not list l
m No
n ¥es. Give specific ` s
information. ............. l
15. Add the dollar value of all of your entries from Part 3, including any entries for pages y¢lu have attached l s 1 1 000_00
for Part 3. Write that number here .................................................................................................................................................. ')
- l
thcial Form 106A/B Schedule Ale Property page 4

 

 

 

 

CaS€ 18-24643-AJC DOC 1 Filed 11/26/18

 

oewa ETlKA v JONES ease
FIst Name Midde Name Last Name
Part 4: Describe Your Flnancial Assets

number tumown)

Page 13 of 24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Do you own or have any legal or equitable` interest in any of the following? C\"'N"f Va|u° °f fh°
‘l portion you own?
Do not deduct secured claims
or exemptions
16. Cash 1
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you tile your petition
cl No
il Yes .......................................................................................................................................................... Cash ________________________ $ 30_00
17. Deposits of money .
Examples: Checking. savings, or other financial accounts; certiticates of deposit; shares in credit unions, brokerage houses,
and other similar institutions |f you have multiple accounts with the same institution list each.
m No
g Yes ..................... institution name:
17.1. Checking account $
17.2. Checking account $
17,3. Savings account $
17.4, Savings account $
17.5. Certiticates of deposit $
17.6. Other financial amount $
17.7. Other inancial account $
17.8. Other iinancial account $
17.9. Other tinancia| account $
18. Bonds, mutual tunds, or publicly traded stocks
Examples: Bond fundsl investment accounts with brokerage iirrns, money market accounts
m No
n Yes ................. institution or issuer name:
19. Non-publicly traded stock and interests in incorporated and unincorporated businesselr, including an interest in
an LLC, partnership, and joint venture
m No Name of entity: % of ownership:
n Yes. Give speciiic O% l% $
information about 0°/
them .......... o % $
0% 1% $
Oticial Form 106AIB Schedule AlB: Property page 5

 

,.~aa..c.Mm.»=,Mt»w»-m,wmmm

Case 18-24643-A.]C DOC 1 Filed 11/26/18 Page 14 0f§24
ETIKA V 1

F"st Name Midde Name

JONES Case number rlrknown) l

Last Name l

Debtor1

 

 

 

20_ Govemment and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.

Non-negotiable instruments are those you cannot transfer to someone by signing or delivering t|

mNo

hem.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0 Yes. Give specific issuer namei
information about
them ....................... 5
$_______________
$
21. Retirement or pension accounts
Examples: interests in iRA, ERiSA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or proiit-sharing plans
m No
cl Yes. List each
account separately Type of account institution name:
401 (k) or similar plan; $
Pension pian: $
lRA: $
Retirement account $
Keogh: $
Additional account $
Additional account $
22. Security deposits and prepayments
Your share of ali unused deposits you have made so that you may continue service or use fro a company
Examples: Agreements with iandlords, prepaid rent, public utilities (eiectric, gas, water), teleco munications
companies, or other‘.s
m No
m Yes .......................... institution name or individual:
Eleotrio: FPL s 90.00
Gas: s
Heating oi|: 5
Security deposit on rental unit: $
Prepaid rent $
Teiephone: $
water MlAMl-DADE WATER AND SEWER $ 50.00
Rented fumiture: $
Other. s
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
m No
m Yes .......................... issuer name and descnption:
$
$
$

 

Oiiiciai Form 106A/B Schedule AIB: Property

 

 

page 6

 

 

 

 

 

z
3
,,‘

Case 18-24643-A.]C DOC 1 Filed 11/26/1

ET|KA V JONES

Frst Name Midde Name Last Name

Debtor1

 

24. interests in an education lRA, in an account in a qualified ABLE program, or under a quai led state tuition program

26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
m No

Case umber (rknow»)

Page 15 ofl24

n Yes """""""""""""""""" institution name and description. Separate|y file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25.Trusts, equitable or future interests in property (other than anything listed in line 1), and
exercisable for your benefit

mNo

rights or powers

 

n Yes. Give specific

 

 

 

 

 

 

 

 

 

 

 

 

information about them..,. $
26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: lntemet domain names, websites, proceeds from royalties and licensing agreements
m No
U Yes. Give specific §
information about them ..... l $
27. Licenses, franchises, and other general intangibles 1
Examples: Building permits, exdusive licenses, cooperative association hoidings, liquor iicenses, professional licenses
m No
cl Yes. Give specitic l
information about them.... : $
Money or property owed to you? § Current value of the
l portion you own?
l Do not deduct secured
l claims or exemptions
28. Tax refunds owed to you
E No
l
n Yes. Give specific information l l Fedeml.
about ihem, including whether z ' __-_'__“_
you already filed the returns g \ State:
and the tax years. y z
, Local: _________
l l
29. Family support
Examples: Past due or lump sum alimony, spousal support, child support maintenance, divorce settlement proch settlement
m No
a Yes. Give speciiic information ..............
Alimony: $
§ l Maintenanoe: $
: Support: $
§ Divorce settierne nt: $
Property settleme_` nt: $

 

 

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacatior
Sociai Security benefits; unpaid loans you made to someone else

m No

pay, workers' compensation,

 

n Yes. Give specific information ...............

, 0.00

 

 

Official Form 106A/B Schedule AIB: Property

page 1

 

 

Case 18-24643-A.]C DOC 1 Filed 11/26/18 Page 16 0i;24
Demor1 ET|KA V JONES Case nUn'le|' (r`lkllowrl) j

Fnt Name Midde Name Last Name j
§

31. interests in insurance policies 5
Examples: Hea|th, dis.abi|ity, or life insurance; health savings account (HSA); credit, homeowner*’s, or renter`s insurance
i

mNo

n Yes' Name the insurance company Company name; Beneficiary: Surrender or refund value;
of each policy and list its value.

 

 

 

32. Any interest in property that ls due you from someone who has died

|f you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

mNo

n Yes. Give specific information ..............

 

 

 

33. Claims against third parties, whether or not you have iled a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

a No
l;l Yes. Describe each claim. .................... §

 

 

34_ Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

m No M_
n Yes. Describe each claim. .................... §

 

 

35. Any financial assets you did not already list

m No
n Yes. Give specifcinfonnation............ ,

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here ................................................................................................................................................... -) $

 

 

 

Describe Any Buslness-Related Property ‘lou own or Have an lnterest ln. List any real estate ln Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
m No. Go to Part 6.
Cl Yes. Go to line 38.

 

 

 

 

Current value of the
portion you own?
Do not deduct secured claims
or exemptions
38.Accounts receivable or commissions you already earned
m No
cl Yes. Describe._.....i
§
39. Office equipment, fumlshings, and supplies
Examples: Business-mlated computers, software, modems, printers, copiers, tax machines rugs, telephones desks, chairs. electronic devices
m No
cl Yes. Describe ....... 1 5

 

 

crucial Form 106/ue `°’ schedule Ars: Property page a

 

 

 

 

 

CaS€ 18-24643-AJC DOC 1 Filed 11/26/18

ET|KA V JONES

F`nt Name Mid\|e Name

Debtor1

 

LastNarne

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

MNo

Case number mmi

Page 17 of 24

 

El Yes. Describe._.....f

 

 

 

 

41 . inventory

 

q No .
Ei Yes. Describe ....... §

 

_ “M'..

 

42. interests in partnerships or joint ventures

mNo

cl Yes' Describe """" Name of entity:

43. Customer lists, mailing llsts, or other compilations

uNo

% of ownership:

%r
oh`

n Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

DNo

 

 

 

El Yes. Describe ........ ,

60

\

 

44.Any business-related property you did not already list
a No
Cl ¥es. Give specific

 

information .........

 

 

 

€£M€|M¢~h$

 

45. Add the dollar value of all of your entries from Fart 5, including any entries for pages you have attached

for Part 5. Write that number here .......................................................................................................

....................................... -)

 

if you own or have an interest in farmland, list it in Part 1.

 

3 0.00

 

 

 

 

Describe Any Farm- and commercial Flshlng-Related Property You arm or Have an interest ln.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishinng property?

3 No. Go to Part 7.
n Yes. Go to line ¢-7.

 

 

 

Current value of the
portion you own?
Do not deduct secured claims
or exemptions
47. Farm animals

Examples: Livestoc`x, poultry, farm-raised fish

m No

a Yes

$
Official Form 106AlB Schedule AIB: Froperty page 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i
i
Case 18-24643-A.]C DOC 1 Filed 11/26/18 Page 18 oi§ 24
Debtor1 ET|KA V JONES Case number rrkmm) §
Fnt Name Midde Name Last Name §
§ 48. Crops-either growing or harvested
§ m No : i
El Yes. Give specific F ` §
3 information ............ 1 $
49. Farm and fishing equipment, impiements, machinery, fixtures, and tools of trade
m No '
a Yes ......................... '
$
so. Farm and fishing supplies, chemicals, and feed
m No
Ei Yes .......................... t §
11 $
51.Any farm- and commercial fishing-related property you did not already list
m No §
n Ves. Give specific §_ §
information. § $
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached s O_OO
for Part B. Write that number here ............................................................................................................................................... §.. 9 _________"
milesch Aii Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
E No
n Yes. Give specific $
information .............
54.Add the dollar value of all of your entries from Part 7. Write that number here ................................................................ 9 $_________.@9.
must the Totals of Each Part of this Form
55. Part 1: Total real esstate, line 2 ............................................................................................................................................................. 9 $ 150’000'00
56. Part 2: Total vehicles, line 5 $ 0'00
57. Part 3: Total personal and household items, line 15 $ 1 1’000'00
58. Fart 4: Totai financial assets, line 36 $ 30'00
59. Part 5: Total business-related property, line 45 $ 0'00
60. Part 6: Tota| farm- and fishing-related property, line 52 $ 0‘00 §
i
61. Part 1: Toral other property not listed, line 54 + $ 0.00
62. Tota| personal proiperty. Add lines 56 through 61 . .................... $ 1 1’030‘00 Ck>py personal property total 9 + $ 1 1,030-00
sa. rawl or all property on schedule NB. Add line 55 + line 62 ..................................................................................... §... s 161'030-00
Official Form 106AlB Schedule AIB: Property page 10

 

Case 18-24643-A.]C DOC 1 Filed 11/26/18 Page 19 01§24

Fi|| in this information to identify your i: iSQ:

ET|KA V

Fist Name

Debtor1

 

Debtor 2
(Spouse, if fliing) Fim Name Midde Name

 

united states Bankruptcy Coun for me; Southem Distlid of Florida

Case number
(li known)

 

 

 

 

Official Form 1060
Schedule C: The Property You Claim as

 

Using the property you listed on Schedule A/B: Property (Oi‘licia| Form 106AlB) as your source, ii

lIl check if this is an
amended filing

Exempt 04/16

 

the property that you§ciaim as exempt if more

Be as complete and accurate as possible if two married people are iiing iogether, both are equai£ responsible for supplying correct information.

space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as ne
your name and case number (if known)_

ary. On the top of any additional pages, write

 

For each item of property you claim as exempt, you must specify the amount of the exem on you ciaim. One way of doing so is to state a
specific dollar amount as exempt. Altematively, you may claim the full fair market value of e property being exempted up to the amount

of any applicable statutory llmit. Some exemptions_such as those for health aids, rights
retirement funds_may be unlimited in dollar amount. However, if you claim an exemption
limits the exemption to a particular dollar amount and the value of the property is detenni
would be limited to the applicable statutory amount

mdentify the Property You Claim as Exempt

receive certain benefits, and tax-exempt
100% of fair market value under a law that
to exceed that am§ount, your exemption
i

 

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

n You are claiming state and federal nonbankruptcy exemptions 11 U.S.C. § 522(b)(3)
m ¥ou are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the ex

 

1
ption you claim jpecific laws that allow exemption

 

 

 

 

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box each exemption
Schedule A/B
Brief ,
descn.ptiom F RiMARY HOME $150,000.00 g 5
line from m 100% of fair marret value, up to
Schedule A/B_. _1.1 any applicable atutory limit
Brief
description: $ m $
Line from cl 100% of fair mTet value, up to
Schedule A/B_. --- any applicable atutory limit
Brief
description: $ m $
Line from cl 100% of fair m et value, up to
Schedule A/B_. _ any applicable tatutory limit

3. Are you claiming a homestead exemption of more than $160,375?

(Subject to adjustment on 4/01/19 and every 3 years after that for cases nled on or after the ate of adjustment.)

ClNo

g Yes. Did you acquire the property covered by tfle exemption within 1,215 days before y filed this case?

§:l No
m Yes

Official Form 1060 Schedule C: The Property You Claim as xempt page 1 of 2_

 

 

Case 18-24643-A.]C DOC 1 Filed 11/26/1 Page 20 of 24
Debtor 1 ET|KA V JONES Case number irwin

Fl\t Name Midde Name Last Name

 

 

Part 2: Additional Page

 

Brief description of the property and line Current value of the Amount of the e ption you claim Specltic laws that allow exemption

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

on Schedule A/B that lists this property portion you own
Copy the value from Check only one box each exemption
Schedule A/B
Brief
description: $ n $
Line from n 100% of fair mastket value, up to
schedule A/B.~ _ any applicable atutory iimii
Brief
description: $ a $
Line from n 100% of fair ma et value, up to
Schedule A/B: --- any applicable tutory limit
Bn`ef
description: $ Cl $
Line from n 100% of fair ma et value, up to
S¢hedule A/B_~ ~__ any applicable tutory limit
Brief
description: $ cl $ 1
Line from n 100% of fair m:'ket value, up to 1
Schedule A/B_- ' any applicable tatutory limit .
Brief `
description: $ n $
Line from Cl 100% of fair m rket value, up to
Schedule A/B: ----- any applicable tatutory limit
Brief
description: $ a $
Line wm cl 100% of fair m et value, up to
Schedule A/B_- '__~ any applicable atutory limit ij
Brief
description: $ n $
Line from n 100% of fair mr;r‘ket value, up to
Schedule A/B; ' any applicable atutory limit
Brief
description: 3 n $
Line from n 100% of fair m rket value, up to
Schedule A/B_- ____- any applicable tatutory limit
Blief
description: 5 n $
Line from Cl 100% of fair m rket value, up to 1
Schedule A/B; '_~_‘ any applicable tatutory limit 1
Brief
description: $ n $
une wm n 100% of fair m rket value, up to
Schedule A/B_- ' any applicable tatutory limit
Brief
description: $ m $
Line from Cl 100% of fair m rket value, up to
Schedule A/B_- .__._ any applicable statutory limit
Bn`ef
description: $ n $
Line from cl 100% of fair m rket value, up to
Schedule A/B_- ___ any applicable statutory limit
otticial Form 1060 Schedule C: The Property You Claim as xempt page _2____ of 2_

 

 

CaSe 18-24643-AJC DOC 1 Filed 11/26/1£

Fill iii this infor'iiiaticn to identity your case

 

mm ETiKA v

Frrat Name

Dewa 2
(Spou& lfi"lling) First Name Midde Name

 

united states Bankruptcy coun for me; Southem District of Florida

Case number
(if known)

 

 

 

 

Official Form 1066
Schedule G: Executory Contracts and Unexpi

 

3 Page 21 or§24

El check iitnis is an
amended liling

red Leases 12i15

 

Be as complete and accurate as possible. lf two married people are filing together, both an

i equally responsible for supplying correct

information. lf more space is needed, copy the additional page, fill it out., number the entries, and attach it to this page. On the top of any

additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?

n No. Check this box and tile this form with the court with your other schedules You have nothing else to report on this fonn.

 

m ¥es_ Fill in all of the information below even if the contracts or leases are listed on S

ule A/B: Property (Oflicial Form 106AlB)_

2. List separately each person or company with whom you have the contract or lease. T n state what each contract or lease is for (for
n booklet for more examples of executory contracts and

example, rent, vehicle lease, cell phone). See the instructions for this form in the instructi
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

2.1 TlAA BANK MORTGAGE

 

Name

PO BOX 71230

Number Street

CHARLOTTE NC 28272-1230
City Siate ZlP Code

 

 

2.2

Name

 

 

Number Street

 

city 7 swre, zichde
2.3

 

Name

 

Number Stree=t

 

v cityy l starev ziPcode
2.4

Name

 

 

Number Street

 

y city slate b ziP code
2.5

Name

 

 

Number Strer!f

 

City Siate ZlP Code

thcial Form 1066 Schedule G: Executory Conlracw and Unexpired L,eases

 

page 1 of 1__

m“ww wweii=..v`m' ‘

 

CaSe 18-24643-AJC DOC 1 Filed 11/26/1£

Fill in this information to identify your case

Etika

Fm Name

Debtor 1

Debtor 2
(Spouse. ii filing) Fm Name

 

United States Bankruptcy Court for the.'

Case number
(|t known)

 

 

Official Form 106Dec

 

 

 

Page 22 0f:24

a Check ifthis is an
amended filing

12115

 

Declaration About an lndividual Debtor“’§ Schedules

if two married people are filing together, both are equally responsible for supplying corre information.

You must tile this form whenever you file bankruptcy schedules or amended schedules. king a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in ii es up to $250,000, er imprisonment for up to 20

years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

Did you pay or agree to pay someone who is NOT an attorney to help you till out bankruptcy fonns?

EJ No
15 Yes_ Name orman Eve Financial Consultant

Signature (

. Attach BankrupEy Pelition Preparer’s Noti'ce. Declaration, and

l Form 119).

Under penalty of perjury, l declare atl have read the summary and schedules filed with this declaration anid

  

 

 

that they are true and correct. 4
X Q;Qitj{@w (V ‘°"wz>@ X
signature of Debtor 1 ' \-/d signature of Debtor 2

MM/DD/YYY{ MM/DD/YYYV

Oiiicia| Form 1060ec

 

Declaration About an individual Debtor’s Schedules

 

 

 

Case 18-24643-A.]C Doc 1 Filed 11/26/18 Page 23 0fl24

FiH in this iiiioriiiatioo to identify your cash

Debtor1 ETIKA V JONES

Flst Name Midde Name

Debtor 2
(Spouse, if filing) F‘m Name made Name

 

United States Bankruptcy Cc»urt for the; Southem District of Florida

Case number n Check if this iS an
(if mown) amended filing

 

 

Official Form 108

Statement of lntention for lndividuals Filing Under ¢hapter 7 wis

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

if you are an individual filing under chapter 7, you must till out this form if: §
l creditors have claims secured by your property, or `
l you have leased personal property and the lease has not expired. l
You must file this fomi with the court within 30 days after you file your bankruptcy petition or by the date set fo `the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copi to the creditors an lessors you listen the form.
if two married people are filing together in a joint case, both are equally responsible for s plying correct information
Both debtors must sign and date the form.
Be as complete and accurate as possible. lf more space is needed, attach a separate sheet o this form. On theth of any additional pages,
write your name and case number (if known).
met Your Creditors Who Have Secured Clalms
1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims S ured by Property (Official Form 106D), fill in the
information below.
ldentify the creditor and the property that is collateral What do you intend to o with the property that Did you claim the property
secures a debt? j as exempt on Schedule C?
Creditor‘s
name: T|AA BANK cl Surrenderthe prope . n No
_ _ n Retain the property nd redeem it. d Yes
E;:;en:yt'on of PR'MARY HOUSE m Retain the property nd enter into a `
securing debt Reahirmation Agree ent.
Cl Retain the property nd [expiain]:
C'edit°"'$ cl Surrender the property. n No
name: t
_ . a Retain the property d redeem it. § [:l Yes
pD;;‘::tpyt'on of U Retain the property d enter into a
Secunng debt Realiirmalion Agree nt. t
CI Retain the property d [exp|ain]: __
C'edit°"'s cl Sunender the properiiy. ` cl No
name:
_ _ cl Retain the property a d redeem it. C] Yes
E:;);`;W'°n of m Retain the property a d enter into a
securing debt Reaiiirmation Agree nt.
n Retain the property a d [exp|ain]:
C'edit°"s a Surnender the property. cl No
name:
_ _ cl Retain the property a redeem it. 1 n Yes
Er:;(;nn,;'°n of cl Retain the property a enter into a `
Secuan debt Reafiirmation Agree nt. § §§
El Retain the property a [exp|ain]: i §

t

 

thcia| Form 108 Statement of intention for individuals Filing Under Chaoldr 7 page 1

 

Case 18-24643-A.]C Doc 1 Filed 11/26/18 Page 24 0f:24

seem ET|KA V JONES case number iirknown\

Fbst Name Midrle Name Last Name

mint Your Unexplred Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Con§cts and Unexpired Leases (Ofiicial Form 1066),

 

 

 

 

fill in the information below. Do not list neal estate leases. Unexpired leases are leases t t are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not a ume it 11 U.S.C. § 355(p)(2).

 

 

 

 

 

 

 

 

Describe your unexpired personal property leases \lllill the lease be assumed?
Lessoi’s name: N/A n No
Description of leased a Yes
Pr°peny?

Lessor's name: n N°
Description of leased n Yes
PFOPOFWI
Lessoi’s name: n No
Description of leased El Yes
PFOD€WZ
Lessor’s name: n No
cl Yes
Description of leased
impve
Lessor's name: a N°
a Yes

Description of leased
P"°p€"yf
Lessor’s name: cl No

. . 0 Yes
Description of leased
PFOP€iTyf
Lessors name: DIN°

. _ cl Yes
Description of leased
propeny!

 

 

 

 

Under penalty of perjury, l decla :
personal property that is subject

 

  
   

 

t at l have indicated my intention about any property of my estate that secures a debt and any

 

x . x
Signature of Debtor 1 Signature of Debtor 2
Date M____ Date _________
MM/ DD l ¥"YY MM/ DD/ YY¥Y

Official Form 108 Statement of intention for individuals Filing Under Chapter 7 3 page 2

 

 

